              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
           CRIMINAL CASE NO. 1:13-cr-00032-MR-WCM-1


UNITED STATES OF AMERICA,       )
                                )
                   Plaintiff,   )
                                )
              vs.               )                              ORDER
                                )
MATTHEW LEE JOHNSON,            )
                                )
                   Defendant.   )
_______________________________ )

     THIS MATTER is before the Court on the Government’s Notice of

Dismissal of Supervised Release Violation [Doc. 32].

     For the reasons stated in the Government’s Notice, and for cause

shown,

     IT IS, THEREFORE, ORDERED that the Government’s Notice [Doc.

32] is ALLOWED, and the Petition for Revocation of Supervised Release

[Doc. 22] is DISMISSED.

     The Clerk of Court is respectfully directed to provide a copy of this

Order to counsel for the Defendant, counsel for the Government, the United

States Probation Office, and the United States Marshals Service.

     IT IS SO ORDERED.                  Signed: May 24, 2019
